DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on 24 February 2021.
Claims 1-20 are under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 May 2021 and 05 August 2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a target specification unit” and “communication unit” in claim 1. The specification discloses the communication unit is responsible for direct communication with the terminals. The processing unit may be realized by an ECU (Electronic Control Unit) including a microcomputer equipped with a CPU, ROM, RAM, I/O, a bus, and the like, paragraph 36. The processing unit includes a target specification unit, a velocity calculation unit, and a communication control unit, Paragraph 37.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun et al. (US Publication 2019/0227555).
With respect to claims 1, 19 and 20, Sun teaches A communication apparatus comprising: 
a target specification unit for specifying a position of a target at risk of approaching a moving body; (the processor inquires whether a high risk zone exists on the route. Generally, a high risk zone is defined by a greater likelihood of a collision or a need to reduce velocity to travel safely. Curvature of the roadway, altitude gradient along the radius of the roadway, speed limit, and a history of traffic accidents may indicate a high risk zone. In an exemplary embodiment, a high risk zone may be identified by compiling and reviewing traffic accident data for the route ahead of the road vehicle. Alternatively, a high risk zone may be identified by performing a hypsographic map data analysis to determine whether a road curvature of the route is greater than a safe curvature (K) and/or whether an altitude gradient of the route is greater than a safe altitude gradient (h), Paragraph 71) and
 a communication unit for transmitting, based on the position of the target specified by the target specification unit, warning information including positional information of an external terminal to output a warning. (inquires whether a risk of collision exists for the road vehicle and the other road user or object. If no risk of collision exists, then the method returns to action block 640 where the aerial drone is maintained at the selected distances (D) ahead of the road vehicle. If a risk of collision exists for the road vehicle and the other road user or object, then at action block 680 the aerial drone communicates a warning to the road vehicle to warn a driver or to active an automated braking or steering maneuver for an automated road vehicle, Paragraph 79)

With respect to claim 2, Sun teaches wherein the target specification unit has; 
a moving body positional information acquisition unit for acquiring positional information of the moving body; (sensing the object at the location on the route ahead of the road vehicle with the aerial drone includes operating a radar sensor on the aerial drone to detect the object and acquire the relative position of the object, paragraph 76)
 an image acquisition unit for acquiring an external image of the moving body; (the aerial drone communicates to the road vehicle data associated with the object, such as an image and/or other information, i.e., location, lane number, direction, static or moving, velocity, rate of acceleration, etc., of the other road user, i.e., and/or the location, Paragraph 78)
 an extraction unit for extracting, from the image acquired by the image acquisition unit, the target at risk of approaching the moving body; (a primary user in the primary road vehicle reviews the images to identify the situation. For example, the processor onboard the primary road vehicle may present the capture images for review by the primary user in the primary road vehicle, such as on a heads up display (HUD), a center stack screen, or another visual display within the primary road vehicle, paragraph 52)
a target distance acquisition unit for acquiring a distance to the target extracted by the extraction unit; (the processor onboard the road vehicle may activate launch of the aerial drone when the road vehicle reaches a pre-determined distance from the high risk zone, Paragraph 72) and 
a target position calculation unit for calculating, based on the positional information of the moving body and the distance to the target, the position of the target at risk of approaching the moving body. (the warning event is uploaded to a cloud database and/or broadcast or otherwise communicated to other road users within range on the roadway, Paragraph 80)
With respect to claim 3, Sun teaches the communication unit is configured to cause, by transmitting the warning information, the external terminal which has received the warning information to output a warning, when the external terminal is located within a range determined from the positional information included in the warning information. (the warning event is uploaded to a cloud database and/or broadcast or otherwise communicated to other road users within range on the roadway, Paragraph 80)
With respect to claim 4, Sun teaches the communication unit is configured to cause, by transmitting the warning information, the external terminal which has received the warning information to output a warning, when the external terminal is located within a range determined from the positional information included in the warning information. (the warning event is uploaded to a cloud database and/or broadcast or otherwise communicated to other road users within range on the roadway, Paragraph 80)
With respect to claim 5, Sun teaches wherein the communication unit is configured to transmit the warning information to the external terminal by direct communication. (the warning event is uploaded to a cloud database and/or broadcast or otherwise communicated to other road users within range on the roadway, Paragraph 80)
With respect to claim 6, Sun teaches wherein the communication unit is configured to transmit the warning information to the external terminal by direct communication. (the warning event is uploaded to a cloud database and/or broadcast or otherwise communicated to other road users within range on the roadway, Paragraph 80)
With respect to claim 7, Sun teaches wherein the communication unit is configured to transmit the warning information to the external terminal by direct communication. (the warning event is uploaded to a cloud database and/or broadcast or otherwise communicated to other road users within range on the roadway, Paragraph 80)
With respect to claim 8, Sun teaches wherein the communication unit is configured to transmit the warning information by broadcasting. (the warning event is uploaded to a cloud database and/or broadcast or otherwise communicated to other road users within range on the roadway, Paragraph 80)
With respect to claim 9, Sun teaches wherein the communication unit is configured to transmit the warning information by broadcasting. (the warning event is uploaded to a cloud database and/or broadcast or otherwise communicated to other road users within range on the roadway, Paragraph 80)
With respect to claim 10, Sun teaches wherein the target distance acquisition unit is configured to acquire the distance to the target by a radar installed in the moving body. (sensing the object at the location on the route ahead of the road vehicle with the aerial drone includes operating a radar sensor on the aerial drone to detect the object and acquire the relative position of the object, Paragraph 9)
With respect to claim 11, Sun teaches wherein the target distance acquisition unit is configured to acquire the distance to the target based on the image acquired by the image acquisition unit. (the aerial drone captures images with a camera and an embedded processor on the aerial drone performs image processing and recognition based on pre-defined events or conditions. In other embodiments, the aerial drone communicates the captured images to a processor onboard the primary road vehicle for image processing and recognition. In other embodiments, a user of the primary road vehicle detects the situation without processor recognition, Paragraph 58)
With respect to claim 12, Sun teaches a communication control unit for selecting a transmission method for the communication unit to transmit the warning information, wherein the communication control unit is configured to select the transmission method based on at least any of a moving velocity of the target, a moving velocity of the moving body, and a relative velocity between the moving body and the target. (aerial drone communicates to the road vehicle data associated with the object, such as an image and/or other information, i.e., location, lane number, direction, static or moving, velocity, rate of acceleration, etc., of the other road user, i.e., and/or the location, Paragraph 78)
With respect to claim 13, Sun teaches a communication control unit for selecting a transmission method for the communication unit to transmit the warning information, wherein the communication control unit is configured to select the transmission method based on a category of the target. (aerial drone communicates to the road vehicle data associated with the object, such as an image and/or other information, i.e., location, lane number, direction, static or moving, velocity, rate of acceleration, etc., of the other road user, i.e., and/or the location, Paragraph 78)
With respect to claim 14, Sun teaches wherein the transmission method includes a first transmission method in which the warning information is transmitted with a first signal intensity and a second transmission method in which the warning information is transmitted with a second signal intensity different from the first signal intensity, and the selection of the transmission method includes selecting one of the first transmission method and the second transmission method. (aerial drone communicates to the road vehicle data associated with the object, such as an image and/or other information, i.e., location, lane number, direction, static or moving, velocity, rate of acceleration, etc., of the other road user, i.e., and/or the location, Paragraph 78. Drone communicates via V2X communication or broadcast communication, Figure 1)
With respect to claim 15, Sun teaches wherein the transmission method includes a first transmission method in which the warning information is transmitted by unicasting to an external terminal associated with the target, and a second transmission method in which the warning information is transmitted by broadcasting, and the selection of the transmission method includes selecting one of the first transmission method and the second transmission method. (aerial drone communicates to the road vehicle data associated with the object, such as an image and/or other information, i.e., location, lane number, direction, static or moving, velocity, rate of acceleration, etc., of the other road user, i.e., and/or the location, Paragraph 78)
With respect to claim 16, Sun teaches wherein the target includes at least one of a person and a vehicle. (a vehicle, Paragraph 78)
With respect to claim 17, Sun teaches the moving body is a vehicle. (a vehicle, Paragraph 78)
With respect to claim 18, Sun teaches A vehicle comprising the communication apparatus according to claim 17. (a vehicle, Paragraph 78)
Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI AHMED/               Examiner, Art Unit 2472